Citation Nr: 1043495	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.Entitlement to service connection for asbestos 
exposure/asbestosis.  

2. Entitlement to service connection for rhinitis/sinus disorder.  

3. Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 1975.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records include April 1973 diagnosis of lumbar 
spasm and multiple diagnoses in service of vaso-motor rhinitis.  
In addition, the Veteran has submitted April 1999 private medical 
records which include diagnosis of asbestosis.  

The RO arranged for the Veteran to be examined by VA in 
conjunction with his claims for service connection for 
asbestosis, sinusitis/rhinitis, and a back disorder.  VA records 
indicate the Veteran failed to report of examination.  The 
Veteran in his July 2003 notice of disagreement stated he had not 
received any notification that examinations had been scheduled.  
He requested VA examinations be rescheduled and he be informed of 
the date and time of the examinations.  The Board is remanding 
his claims to afford him VA examinations.  

The Veteran should be aware that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause fails to report for such 
examination, or reexamination action in accordance with this 
section shall be taken.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health 
care providers who have treated him since 
his separation from the service for 
asbestosis, sinusitis or rhinitis and a 
back disorder.  With any necessary 
authorization from the Veteran, attempt to 
obtain copies of pertinent treatment 
records identified by him.  
 
2.  The veteran should be afforded a VA 
orthopedic examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  
Diagnose any current disorder of the back.  
For each disorder diagnosed, and noting in-
service complaints, the examiner should 
offer an opinion whether it is at least as 
likely as not (50 percent probability) it 
began in service or is related to some 
incident in service.  A rationale should be 
provided for each opinion expressed.    

3.  The veteran should be afforded a VA 
ear, nose and throat examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Diagnose any current 
sinusitis/rhinitis/sinus disorder.  For 
each disorder diagnosed, and noting in-
service complaints, the examiner should 
offer an opinion whether it is at least as 
likely as not (50 percent probability) it 
began in service or is related to some 
incident in service.  A rationale should be 
provided for each opinion expressed.    

4.  The veteran should be afforded a VA 
pulmonary examination.  The claims folder 
should be made available to the examiner 
for review before the examination, and the 
criteria necessary for a diagnosis of 
asbestosis should be set out.  After 
examining the Veteran and taking his 
history of exposure to asbestos in service 
and post service, diagnose any current 
pulmonary disorder.  For each disorder 
diagnosed, the examiner should offer an 
opinion whether it is at least as likely as 
not (50 percent probability) it began in 
service or is related to some incident in 
service.  A rationale should be provided 
for each opinion expressed.   

5.  If the benefits sought on appeal remain 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


